                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     ADY MASOOD,                                        Case No. 19-cv-07623-VKD
                                                        Petitioner,
                                   9
                                                                                            ORDER TO SHOW CAUSE
                                                 v.
                                  10
                                                                                            IMMIGRATION HABEAS PETITION
                                  11     WILLIAM P. BARR, et al.,
                                                                                            Re: Dkt. No. 1
                                                        Respondents.
                                  12
Northern District of California
 United States District Court




                                  13          Petitioner Ady Masood, a detainee in immigration custody, filed a petition for writ of

                                  14   habeas corpus pursuant to 28 U.S.C. § 2241 and § 2243, challenging his detention at the Yuba

                                  15   County Jail in Marysville, California. According to his petition, in August 2019, an immigration

                                  16   judge denied Mr. Masood’s asylum application and ordered him removed to Israel or Jordan. Dkt.

                                  17   No. 1. Mr. Masood’s appeal of that decision is pending. Id. Meanwhile, Mr. Masood says he has

                                  18   remained in detention since April 2019, and Immigration and Customs Enforcement’s (“ICE”) has

                                  19   denied his request for parole. Id. The petition asserts four claims for relief on the grounds that

                                  20   Mr. Masood’s prolonged detention without a bond hearing violates the Due Process Clause of the

                                  21   Fifth Amendment and the Eighth Amendment’s prohibition against excessive bail. Id.

                                  22          These claims, when liberally construed, are cognizable and potentially meritorious. Good

                                  23   cause appearing, respondents are ordered to show cause why the petition should not be granted.

                                  24          To expedite the resolution of this case, the Court further orders as follows:

                                  25          1. The Clerk of the Court shall serve Respondents, the Attorney General of the United

                                  26              States, and the Attorney General for the Northern District of California with a copy of

                                  27              this Order to Show Cause, as well as the Verified Petition for Writ of Habeas Corpus

                                  28              and all attachments (Dkt. No. 1).
                                   1         2. The parties are reminded that this matter has been randomly assigned to the

                                   2            undersigned magistrate judge for all purposes. By December 4, 2019 all parties who

                                   3            have not yet done so shall file either a consent or declination to proceed before a

                                   4            magistrate judge. The consent/declination form is available on the Northern District of

                                   5            California’s website, https://cand.uscourts.gov/filelibrary/1335/MJ_Consent-

                                   6            Declination_Form_Jan2014.pdf. Parties are free to withhold consent without adverse

                                   7            substantive consequences. Fed. R. Civ. P. 73(b)(2).

                                   8         3. By December 4, 2019, respondents shall file with the Court and serve on petitioner a

                                   9            return showing cause why a writ of habeas corpus should not be granted.

                                  10         4. If Mr. Masood wishes to respond to the return, he shall do so by filing a traverse with

                                  11            the Court and serving it on respondents no later than December 9, 2019.

                                  12         5. Unless otherwise ordered, the Court sets a hearing on the matter for December 12,
Northern District of California
 United States District Court




                                  13            2019, 10:00 a.m., Courtroom 2, Fifth Floor, United States District Court, 280 South

                                  14            First Street, San Jose, California.

                                  15         IT IS SO ORDERED.

                                  16   Dated: November 21, 2019

                                  17

                                  18
                                                                                                  VIRGINIA K. DEMARCHI
                                  19                                                              United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
